DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 11 February 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 29 and 54 objected to because of the following informalities:
Claim 29 recites the limitations “the first set of RRC parameters” and “the second set of RRC parameters” in lines 2 and 5 respectively. For consistency and clarification with “a first set of …(RRC) parameters” and “a second set of RRC parameters” in lines 1-3 of claim 28, it is recommended to change “of claim 27” in claim 29, line 1 to “of claim 28”.
Claim 54 recites, non-functional descriptive material limitations, "A non-transitory computer-readable medium storing computer-executable instructions for wireless communication, the computer-executable instructions…" in lines 1-3.
not impart/convey a patentable distinction when no functional relationship exists.
In particular, a non-transitory computer-readable storage medium cannot process data instruction alone, and require enabling a computer processor/CPU to process the data instruction in order to impart/convey a patentable distinction of a claim.
As such, the functional language, “executing/processing data instruction stored in a non-transitory computer-readable medium by a CPU or a computer processor" adds functional relationship to the claimed invention
Appropriate correction is required. (see MPEP 2111.05)	

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 18-26, 27-30, 32-33, and 44-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Interdigital “C-DRX for Multiple Numerologies” 3GPP R2-1704913 (hereinafter referred to as “Interdigital”) in view of Tsai US 2019/0313457 A1 (hereinafter referred to as “Tsai”). Note Interdigital was cited by the applicant in the IDS received 11 February 2021.
As to claims 1, 27, 53, and 54, Interdigital teaches a user equipment (UE) configured to operate in a carrier aggregation mode to:
communicate with a base station in accordance with a first set of connected mode discontinuous reception (CDRX) parameters defined in absolute time for a first set of component carriers associated with a first set of numerologies (§1: UE supports aggregation of carriers of different numerologies; enhancements to C-DRX with LTE DRX as baseline; DRX enhancements are continued to support multiple services with different requirements and/or numerologies; NR should include numerology-specific DRX); and
communicate with the base station in accordance with a second set of CDRX parameters defined in absolute time for a second set of component carriers associated with a second set of numerologies 
Although Interdigital teaches “A user equipment (UE) configured to operate in a carrier aggregation mode to: communicate with a base station…communicate with the base station…a second set of numerologies,” Interdigital does not explicitly disclose “comprising a memory…the at least one processor”.
However, Tsai teaches a user equipment (UE) configured to operate in a carrier aggregation mode, comprising: a memory; at least one transceiver; and at least one processor communicatively coupled to the memory and the at least one transceiver, the at least one processor configured to: communicate, via the at least one transceiver, with a base station; and communicate, via the at least one transceiver, with the base station (¶¶35-36, 55, and 88-91; figures 2, 7, and 12: UE comprising memory, transceivers, and processor configured to communicate with the base station).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the UE described in Interdigital by including “comprising a memory…the at least one processor” as taught by Tsai because it provides Interdigital’s UE with the enhanced capability of providing the UE with proper hardware to communicate with the base station (Tsai, ¶¶35-36, 55, and 88-91; figures 2, 7, and 12).
As to claims 2 and 28, Interdigital in view of Tsai teaches the UE of claim 27. Interdigital further teaches wherein the first set of CDRX parameters comprises a first set of radio resource control (RRC) parameters, and wherein the second set of CDRX parameters comprises a second set of RRC parameters (§3: MAC entity's DRX state can have multiple DRX configurations, configured by RRC).
As to claims 3 and 29, Interdigital in view of Tsai teaches the UE of claim 27. Interdigital further teaches wherein: the first set of RRC parameters comprises an ON duration timer, an inactivity timer, a 
As to claims 4 and 30, Interdigital in view of Tsai teaches the UE of claim 27. Interdigital further teaches wherein CDRX parameters of the first set of CDRX parameters are configured independently from CDRX parameters of the second set of CDRX parameters (§1: In NR, a DRX configuration is described by at least the following configuration parameters: an on duration time, an inactivity time, a retransmission time, short DRX cycles, long DRX cycles; numerology-specific DRX (not specific to a particular carrier)).
As to claims 6 and 32, Interdigital in view of Tsai teaches the UE of claim 27. Interdigital further teaches wherein each of the first and second sets of component carriers enters an inactive state independently based on one or more inactivity timers associated with the first and second sets of CDRX parameters (§1: In NR, a DRX configuration is described by at least the following configuration parameters: an on duration time, an inactivity time, a retransmission time, short DRX cycles, long DRX cycles; numerology-specific DRX (not specific to a particular carrier)).
As to claims 7 and 33, Interdigital in view of Tsai teaches the UE of claim 27. Interdigital further teaches wherein each of the first and second sets of component carriers enters an active state independently based on a separate grant for each of the first and second sets of component carriers (§1: In NR, a DRX configuration is described by at least the following configuration parameters: an on duration time, an inactivity time, a retransmission time, short DRX cycles, long DRX cycles; numerology-
As to claims 18 and 44, Interdigital in view of Tsai teaches the UE of claim 27. Interdigital further teaches wherein: a subset of CDRX parameters of the first set of CDRX parameters are independent of subcarrier spacing associated with the first set of numerologies, a subset of CDRX parameters of the second set of CDRX parameters are independent of subcarrier spacing associated with the second set of numerologies, and the subset of CDRX parameters of the first set of CDRX parameters are independent of the subset of CDRX parameters of the second set of CDRX parameters (§1: In NR, a DRX configuration is described by at least the following configuration parameters: an on duration time, an inactivity time, a retransmission time, short DRX cycles, long DRX cycles; numerology-specific DRX (not specific to a particular carrier); §3: MAC entity's DRX state can have multiple DRX configurations, configured by RRC; the gNB may activate/deactivate DRX configurations via MAC CEs signalling, according to the UE's scheduling activity).
As to claims 19 and 45, Interdigital in view of Tsai teaches the UE of claim 44. Interdigital further teaches wherein: the subset of CDRX parameters of the first set of CDRX parameters comprises an ON duration timer, an inactivity timer, a long cycle start offset timer, a short cycle length, a short cycle timer, a slot offset, or any combination thereof, and the subset of CDRX parameters of the second set of CDRX parameters comprises an ON duration timer, an inactivity timer, a long cycle start offset timer, a short cycle length, a short cycle timer, a slot offset, or any combination thereof (§1: In NR, a DRX configuration is described by at least the following configuration parameters: an on duration time, an inactivity time, a retransmission time, short DRX cycles, long DRX cycles; numerology-specific DRX (not specific to a particular carrier); §3: MAC entity's DRX state can have multiple DRX configurations, configured by RRC; the gNB may activate/deactivate DRX configurations via MAC CEs signalling, according to the UE's scheduling activity).
As to claims 20 and 46, Interdigital in view of Tsai teaches the UE of claim 27. Interdigital further teaches wherein the first and second sets of component carriers become active during a pending scheduling request or a pending random access response (§1: In NR, a DRX configuration is described by at least the following configuration parameters: an on duration time, an inactivity time, a retransmission time, short DRX cycles, long DRX cycles; numerology-specific DRX (not specific to a particular carrier); §3: MAC entity's DRX state can have multiple DRX configurations, configured by RRC; the gNB may activate/deactivate DRX configurations via MAC CEs signalling, according to the UE's scheduling activity).
As to claims 21 and 47, Interdigital in view of Tsai teaches the UE of claim 27. Interdigital further teaches wherein the at least one processor is further configured to: receive, via the at least one transceiver, a MAC control element (MAC-CE) discontinuous reception (DRX) command, wherein the MAC-CE DRX command is common to both the first and second sets of component carriers, the first or the second set of component carriers in which the MAC-CE DRX command was received, or indicates that both of the first and second sets of component carriers are to enter an inactive state (§1: In NR, a DRX configuration is described by at least the following configuration parameters: an on duration time, an inactivity time, a retransmission time, short DRX cycles, long DRX cycles; numerology-specific DRX (not specific to a particular carrier); §3: MAC entity's DRX state can have multiple DRX configurations, configured by RRC; the gNB may activate/deactivate DRX configurations via MAC CEs signalling, according to the UE's scheduling activity).
As to claims 22 and 48, Interdigital in view of Tsai teaches the UE of claim 27. Interdigital further teaches wherein: the first set of component carriers comprises one or more component carriers operating in a first frequency range, and the second set of component carriers comprises one or more component carriers operating in a second frequency range (§1: In NR, a DRX configuration is described by at least the following configuration parameters: an on duration time, an inactivity time, a retransmission time, short DRX cycles, long DRX cycles; numerology-specific DRX (not specific to a 
As to claims 23 and 49, Interdigital in view of Tsai teaches the UE of claim 27. Interdigital further teaches wherein: the first set of component carriers comprises one or more component carriers operating in a first frequency band, and the second set of component carriers comprises one or more component carriers operating in a second frequency band (§1: In NR, a DRX configuration is described by at least the following configuration parameters: an on duration time, an inactivity time, a retransmission time, short DRX cycles, long DRX cycles; numerology-specific DRX (not specific to a particular carrier); §3: MAC entity's DRX state can have multiple DRX configurations, configured by RRC; the gNB may activate/deactivate DRX configurations via MAC CEs signalling, according to the UE's scheduling activity).
As to claims 24 and 50, Interdigital in view of Tsai teaches the UE of claim 27. Interdigital further teaches wherein: the first set of component carriers comprises one or more component carriers of a first group of cells, and the second set of component carriers comprises one or more component carriers of a second group of cells (§1: In NR, a DRX configuration is described by at least the following configuration parameters: an on duration time, an inactivity time, a retransmission time, short DRX cycles, long DRX cycles; numerology-specific DRX (not specific to a particular carrier); §3: MAC entity's DRX state can have multiple DRX configurations, configured by RRC; the gNB may activate/deactivate DRX configurations via MAC CEs signalling, according to the UE's scheduling activity).
As to claims 25 and 51, Interdigital in view of Tsai teaches the UE of claim 50. Interdigital further teaches wherein the first group of cells, the second group of cells, or both operate in accordance with a single numerology (§1: In NR, a DRX configuration is described by at least the following configuration parameters: an on duration time, an inactivity time, a retransmission time, short DRX cycles, long DRX 
As to claims 26 and 52, Interdigital in view of Tsai teaches the UE of claim 50. Interdigital further teaches wherein the first group of cells, the second group of cells, or both operate in accordance with multiple numerologies (§1: In NR, a DRX configuration is described by at least the following configuration parameters: an on duration time, an inactivity time, a retransmission time, short DRX cycles, long DRX cycles; numerology-specific DRX (not specific to a particular carrier); §3: MAC entity's DRX state can have multiple DRX configurations, configured by RRC; the gNB may activate/deactivate DRX configurations via MAC CEs signalling, according to the UE's scheduling activity).

Claims 5 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Interdigital in view of Tsai as applied to claims 1 and 27 above, and further in view of Qualcomm “Configurations of C-DRX in NR” (hereinafter referred to as “Qualcomm”). Note Qualcomm was cited by the applicant in the IDS received 11 February 2021.
As to claims 5 and 31, Interdigital in view of Tsai teaches the UE of claim 27.
Although Interdigital in view of Tsai teaches “The UE of claim 27,” Interdigital in view of Tsai does not explicitly disclose “a start time of a first CDRX cycle of the first set of CDRX parameters is aligned with a start time of a second CDRX cycle of the second set of CDRX parameters”.
However, Qualcomm teaches a start time of a first CDRX cycle of the first set of CDRX parameters is aligned with a start time of a second CDRX cycle of the second set of CDRX parameters (§1: UE's DRX is configured on the basis of per numerology or per service, network can maximize UE's power saving by aligning the start time of on durations of individual numerologies or services).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the UE described in Interdigital in view of Tsai by including “a .

Claims 8-17 and 34-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Interdigital in view of Tsai as applied to claims 1 and 27 above, and further in view of Vivo “Clarification on the MAC timer” (hereinafter referred to as “Vivo”). Note Vivo was cited by the applicant in the IDS received 11 February 2021.
As to claims 8 and 34, Interdigital in view of Tsai teaches the UE of claim 27.
Although Interdigital in view of Tsai teaches “The UE of claim 27,” Interdigital in view of Tsai does not explicitly disclose “the at least one transceiver does not transmit a sounding reference signal (SRS) on the first set of component carriers based on: a medium access control (MAC) entity of the UE not being in an active state until a threshold period of time prior to a symbol in which the SRS is scheduled to be transmitted”.
However, Vivo teaches the at least one transceiver does not transmit a sounding reference signal (SRS) on the first set of component carriers based on: a medium access control (MAC) entity of the UE not being in an active state until a threshold period of time prior to a symbol in which the SRS is scheduled to be transmitted (pages 6-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the UE described in Interdigital in view of Tsai by including “the at least one transceiver does not transmit a sounding reference signal (SRS) on the first set of component carriers based on: a medium access control (MAC) entity of the UE not being in an active state until a threshold period of time prior to a symbol in which the SRS is scheduled to be transmitted” as taught by Vivo because it provides Interdigital in view of Tsai’s UE with the enhanced capability of performing DRX according to RRC parameters as set forth in the 3GPP specification (Vivo, §5.7).
As to claims 9 and 35, Interdigital in view of Tsai, and further in view of Vivo teaches the UE of claim 34.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the UE described in Interdigital in view of Tsai, and further in view of Vivo by including “wherein the SRS is associated with the first set of component carriers” as further taught by Vivo for the same rational as set forth in claim 34 (Vivo, §5.7).
As to claims 10 and 36, Interdigital in view of Tsai teaches the UE of claim 27.
Although Interdigital in view of Tsai teaches “The UE of claim 27,” Interdigital in view of Tsai does not explicitly disclose “the at least one processor does not report channel state information (CSI) on a physical uplink control channel (PUCCH) based on: CSI masking being configured and an ON duration timer not running until within a threshold period of time prior to a symbol in which the PUCCH is scheduled to be transmitted”.
However, Vivo teaches the at least one processor does not report channel state information (CSI) on a physical uplink control channel (PUCCH) based on: CSI masking being configured and an ON duration timer not running until within a threshold period of time prior to a symbol in which the PUCCH is scheduled to be transmitted (pages 6-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the UE described in Interdigital in view of Tsai by including “the at least one processor does not report channel state information (CSI) on a physical uplink control channel (PUCCH) based on: CSI masking being configured and an ON duration timer not running until within a threshold period of time prior to a symbol in which the PUCCH is scheduled to be transmitted” as taught by Vivo because it provides Interdigital in view of Tsai’s UE with the enhanced capability of performing DRX according to RRC parameters as set forth in the 3GPP specification (Vivo, §5.7).
As to claims 11 and 37, Interdigital in view of Tsai, and further in view of Vivo teaches the UE of claim 36.
Vivo further teaches the PUCCH is associated with the first set of component carriers (pages 6-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the UE described in Interdigital in view of Tsai, and further in view of Vivo by including “the PUCCH is associated with the first set of component carriers” as further taught by Vivo for the same rationale as set forth in claim 10 (Vivo, §5.7).
As to claims 12 and 38, Interdigital in view of Tsai teaches the UE of claim 27.
Although Interdigital in view of Tsai teaches “The UE of claim 27,” Interdigital in view of Tsai does not explicitly disclose “the at least one processor does not report CSI on a PUCCH based on: a MAC entity of the UE not being in an active state until a threshold period of time prior to a symbol in which the PUCCH is scheduled to be transmitted”.
However, Vivo teaches the at least one processor does not report CSI on a PUCCH based on: a MAC entity of the UE not being in an active state until a threshold period of time prior to a symbol in which the PUCCH is scheduled to be transmitted (pages 6-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the UE described in Interdigital in view of Tsai by including “the at least one processor does not report CSI on a PUCCH based on: a MAC entity of the UE not being in an active state until a threshold period of time prior to a symbol in which the PUCCH is scheduled to be transmitted” as taught by Vivo because it provides Interdigital in view of Tsai’s UE with the enhanced capability of performing DRX according to RRC parameters as set forth in the 3GPP specification (Vivo, §5.7).
As to claims 13 and 39, Interdigital in view of Tsai teaches the UE of claim 27.

However, Vivo teaches regardless of being in an inactive state, a MAC entity of the UE transmits: hybrid automatic repeat request (HARQ) feedback, aperiodic CSI on a physical uplink shared channel (PUSCH), and aperiodic SRS (pages 6-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the UE described in Interdigital in view of Tsai by including “regardless of being in an inactive state, a MAC entity of the UE transmits: hybrid automatic repeat request (HARQ) feedback, aperiodic CSI on a physical uplink shared channel (PUSCH), and aperiodic SRS” as taught by Vivo because it provides Interdigital in view of Tsai’s UE with the enhanced capability of performing DRX according to RRC parameters as set forth in the 3GPP specification (Vivo, §5.7).
As to claims 14 and 40, Interdigital in view of Tsai teaches the UE of claim 27.
Although Interdigital in view of Tsai teaches “The UE of claim 27,” Interdigital in view of Tsai does not explicitly disclose “the at least one transceiver does not transmit SRS on the first set of component carriers based on: a MAC entity of the UE not being in an active state for both the first and second sets of component carriers, or the MAC entity not being in an active state for the first or the second set of component carriers in which a grant for a PUCCH was received”.
However, Vivo teaches the at least one transceiver does not transmit SRS on the first set of component carriers based on: a MAC entity of the UE not being in an active state for both the first and second sets of component carriers, or the MAC entity not being in an active state for the first or the second set of component carriers in which a grant for a PUCCH was received (pages 6-7).

As to claims 15 and 41, Interdigital in view of Tsai teaches the UE of claim 27.
Although Interdigital in view of Tsai teaches “The UE of claim 27,” Interdigital in view of Tsai does not explicitly disclose “the at least one processor does not report CSI on a PUCCH based on: CSI masking being configured and an ON duration timer not running for both the first and second sets of component carriers, or the ON duration timer not running for the first or the second set of component carriers in which a grant for the PUCCH was received”.
However, Vivo teaches the at least one processor does not report CSI on a PUCCH based on: CSI masking being configured and an ON duration timer not running for both the first and second sets of component carriers, or the ON duration timer not running for the first or the second set of component carriers in which a grant for the PUCCH was received (pages 6-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the UE described in Interdigital in view of Tsai by including “the at least one processor does not report CSI on a PUCCH based on: CSI masking being configured and an ON duration timer not running for both the first and second sets of component carriers, or the ON duration timer not running for the first or the second set of component carriers in which a grant for the PUCCH was received” as taught by Vivo because it provides Interdigital in view of Tsai’s UE with the 
As to claims 16 and 42, Interdigital in view of Tsai teaches the UE of claim 27.
Although Interdigital in view of Tsai teaches “The UE of claim 27,” Interdigital in view of Tsai does not explicitly disclose “the at least one processor does not report CSI on a PUCCH based on: a MAC entity of the UE not being in an active state for both the first and second sets of component carriers, or the MAC entity not being in an active state for the first or the second set of component carriers in which a grant for the PUCCH was received”.
However, Vivo teaches the at least one processor does not report CSI on a PUCCH based on: a MAC entity of the UE not being in an active state for both the first and second sets of component carriers, or the MAC entity not being in an active state for the first or the second set of component carriers in which a grant for the PUCCH was received (pages 6-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the UE described in Interdigital in view of Tsai by including “the at least one processor does not report CSI on a PUCCH based on: a MAC entity of the UE not being in an active state for both the first and second sets of component carriers, or the MAC entity not being in an active state for the first or the second set of component carriers in which a grant for the PUCCH was received” as taught by Vivo because it provides Interdigital in view of Tsai’s UE with the enhanced capability of performing DRX according to RRC parameters as set forth in the 3GPP specification (Vivo, §5.7).
As to claims 17 and 43, Interdigital in view of Tsai teaches the UE of claim 27.
Although Interdigital in view of Tsai teaches “The UE of claim 27,” Interdigital in view of Tsai does not explicitly disclose “regardless of being in an inactive state, a MAC entity of the UE transmits: HARQ feedback, aperiodic CSI on a PUSCH, and aperiodic SRS”.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the UE described in Interdigital in view of Tsai by including “regardless of being in an inactive state, a MAC entity of the UE transmits: HARQ feedback, aperiodic CSI on a PUSCH, and aperiodic SRS” as taught by Vivo because it provides Interdigital in view of Tsai’s UE with the enhanced capability of performing DRX according to RRC parameters as set forth in the 3GPP specification (Vivo, §5.7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Park et al., US 2021/0014893 A1 – Cell Resource Status Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308.  The examiner can normally be reached on Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN T VAN ROIE/               Primary Examiner, Art Unit 2469